FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELSA YANIRA GONZALEZ-                            No. 07-74980
HERNANDEZ,
                                                 Agency No. A079-038-705
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 9, 2011 **
                             San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Elsa Yanira Gonzalez-Hernandez petitions for review of the decision of the

Board of Immigration Appeals (BIA) denying her application for asylum and

withholding of removal. The BIA held that Petitioner did not establish that she


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was persecuted on account of a protected ground. Petitioner argues that the BIA

erred by overlooking evidence that she was persecuted on account of her religion.

Because the BIA’s decision is supported by substantial evidence in the record, we

deny Petitioner’s application for review.

      We have jurisdiction over this case under 8 U.S.C. § 1252. The facts of the

case are known to the parties. We repeat them only as necessary.

                                            I

      When the BIA has conducted an independent review of the Immigration

Judge’s (IJ) opinion, this court reviews the BIA’s decision. Sinotes-Cruz v.

Gonzales, 468 F.3d 1190, 1194 (9th Cir. 2006). When the BIA has adopted

portions of the IJ’s opinion as its own, this court “treat[s] the IJ’s statements of

reasons as the BIA’s and review[s] the IJ’s decision.” Id.

      The BIA’s determination that an alien has not established eligibility for

asylum or withholding of removal is reviewed under the substantial evidence

standard. Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006). “Under

the substantial evidence standard, ‘administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary.’” Id. at 1185 (quoting 8 U.S.C. § 1252(b)(4)(B)).




                                            2
                                          II

      To establish eligibility for asylum, an alien must show that she faces

persecution “on account of race, religion, nationality, membership in a particular

social group, or political opinion.” Navas v. I.N.S., 217 F.3d 646, 654 (9th Cir.

2000). To establish eligibility for withholding of removal, an alien must show that

her “‘life or freedom would be threatened’ on account of one of the same protected

grounds that apply under the asylum statute.” Al-Harbi v. I.N.S., 242 F.3d 882,

888 (9th Cir. 2001) (quoting 8 U.S.C. § 1253(h)).

      The BIA’s determination that Petitioner was targeted by the Mara

Salvatrucha gang (MS) for criminal purposes, rather than on account of her

religion, is supported by substantial evidence. The BIA correctly noted that there

is no evidence in the record showing that any MS member ever referred to

Petitioner’s religion while threatening her. The BIA also noted that the gang

members never objected to Petitioner’s religious activities and were only angry

that she was making negative comments about the gang. The BIA further noted

that the gang members threatened to kidnap Petitioner from her uncle’s house

because her uncle was wealthy. This evidence supports the BIA’s conclusion that

MS targeted Petitioner to further its criminal agenda rather than because of her

religion. Reviewed under the deferential substantial evidence standard, the BIA’s


                                          3
decision is not so unsupported by the record that “any reasonable adjudicator

would be compelled to conclude to the contrary.” See 8 U.S.C. § 1252(b)(4)(B).

      Because Petitioner failed to show that she was targeted on account of a

protected ground, the BIA did not err in holding that Petitioner is ineligible for

asylum and withholding of removal. Petitioner’s petition for review is

      DENIED.




                                           4